Citation Nr: 0022727	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-09 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for osteochondroma of 
the right femur.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1970 to March 
1972.

The current appeal arose from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO continued the noncompensable 
evaluation for osteochondroma of the right femur.

In June 1999 the RO denied entitlement to a clothing 
allowance.  The veteran submitted a notice of disagreement 
with the foregoing determination in July 1999.  The RO issued 
a statement of the case in November 1999.  The veteran did 
not file a substantive appeal.  Accordingly, the claim of 
entitlement to a clothing allowance is not considered part of 
the current appellate review.

In November 1999, the RO denied entitlement to service 
connection for traumatic injury to the right knee.  The 
veteran did not submit a notice of disagreement, and thus 
this claim is not otherwise considered part of the current 
appellate review.

In June 2000 the veteran testified at a personal hearing 
before the undersigned Board of Veterans' Appeals (Board) 
Member.  A copy of the transcript of that hearing is of 
record.


FINDING OF FACT

The December 1999 VA special orthopedic examination report 
shows the examiner determined that the veteran had no 
residual disability referable to his history of a right 
distal femur osteochondroma, status post resection.


CONCLUSION OF LAW

The criteria for a compensable evaluation for osteochondroma 
of the right femur have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991);  38 C.F.R. §§ 4.20, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5015 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses the veteran 
underwent excision of an osteochondroma from the right femur 
in 1971.

A June 1972 VA special orthopedic examination of the veteran 
shows he gave a history of having had excision of a bony 
tumor from the right distal lateral femur in 1971.  Currently 
he complained of some aching over the old operative site 
which occurred on prolonged standing and walking.  On 
examination was seen a 2 1/2 inch longitudinal scar over the 
lateral aspect of the distal femur.  There was a slight bony 
irregularity over the femur beneath the scar.  X-ray of the 
right femur revealed no evidence of bony lesion.  The 
examination was right femur residuals of excision of bony 
tumor, probably osteochondroma, symptomatic, chronic, mild.

In August 1972 the RO granted entitlement to service 
connection for osteochondroma of the right femur with 
assignment of a noncompensable evaluation.

The veteran filed a reopened claim of entitlement to an 
increased (compensable) evaluation for osteochondroma in 
February 1997.




A May 1997 VA examination report shows the veteran reported 
he had fractured an osteochondroma over the lateral aspect of 
his distal femur following a parachute jump.  He stated he 
subsequently underwent excision of a lesion in that area.  
The veteran noted that 15 years prior, he had begun to 
develop deep aching pain over the lateral aspect of his 
distal femur.  He stated he had not been seen at VA for six 
years.

Physical examination revealed normal range of motion of the 
right knee with full extension to 142 degrees.  The examiner 
stated the veteran had no instability in the right knee and 
noted he had a well-healed 7.5 centimeter incision over the 
lateral aspect of the distal femur.  There was no swelling at 
that time.  The examiner stated the veteran had mild 
patellofemoral crepitus.  Neurovascular examination was 
normal.  The examiner entered a diagnosis of right knee pain, 
status post service-connected excision of osteochondroma, 
with minimal residual symptoms.

A November 1997 VA outpatient treatment report shows the 
veteran reported his right knee giving out on him.  The 
examiner entered a diagnosis of right knee pain and status 
post surgery for osteochondroma.

A December 1999 VA examination report shows the veteran 
complained of not receiving treatment for his right knee pain 
by VA.  He complained that his right knee had become worse in 
the last four to five years.  The examiner noted that an 
August 1998 MRI was normal.

Upon physical examination, the examiner stated that the 
veteran was wearing a brace, but noted he had no crutches or 
a cane.  The examiner stated examination of the knee revealed 
numerous inconsistencies and pain behaviors, which made the 
examination very difficult.  The examiner stated the veteran 
refused to allow range of motion to go beyond 20 degrees of 
extension to 80 degrees of flexion.  There was no evidence of 
instability, anterior drawer sign, and anterior Lachman's.  
The examiner stated there was no evidence of residual or 
recurrent osteochondroma in the distal femur.

The examiner entered a diagnosis of osteochondroma of the 
right femur, by history.  The examiner stated that the 
difficulties the veteran was having with his right leg were 
in no way related to the osteochondroma resection.  He stated 
he found nothing to test or treat with regard to the right 
knee.

In June 2000, the veteran testified at a personal hearing 
before the undersigned Board Member.  While at the hearing, 
the veteran indicated he was confused as to for what he was 
service connected.  It was explained to him that he was not 
service connected for his right knee, but rather his right 
femur.  The veteran subsequently indicated he understood the 
information given to him.

The veteran stated he was no longer able to jump in service 
because of the injury he had sustained to his right femur.  
He stated he was told at that time he had sustained a 
fracture.  He stated he thought the pain from the surgery he 
underwent in service would eventually go away.  He noted it 
was only getting worse.

The veteran stated he was missing days from work because of 
the pain due to his service-connected osteochondroma of the 
right femur.  He stated he worked for the United States 
Postal Service as a mail processor.  He testified the pain 
would go all the way up his leg when he would stand too long.  
He stated he had been offered light duty because of his pain 
complaints.

The veteran stated he would miss up to three days per week 
because of his pain complaints.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  In cases of functional impairment, 
evaluations are to be based upon lack of usefulness, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Benign new growths of bones are evaluated under Diagnostic 
Code 5015.  In this regard, diseases under Diagnostic Codes 
5013 through 5024 are to be rated on limitation of motion of 
the affected parts, as degenerative arthritis, with the 
exception of gout which is to be rated under Diagnostic Code 
5002.  38 C.F.R. § 4.71a, Diagnostic Codes 5015 (1999).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a 0 percent evaluation; flexion limited to 
45 degrees warrants a 10 percent evaluation; flexion limited 
to 30 degrees warrants a 20 percent rating; and flexion 
limited to 15 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a 0 percent evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 40 
percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).

A 10 percent evaluation may be assigned for a scar which is 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7803 (2000).

A 10 percent evaluation may be assigned for a scar that is 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7804 (2000).

Other scars are rated on limitation on function of the part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).



Analysis

Initially the Board finds that the veteran's claim for a 
compensable evaluation for osteochondroma of the right femur 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected osteochondroma of the right 
femur are sufficient to conclude that his claim for a higher 
evaluation is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard the Board notes that the veteran was given the 
opportunity to submit additional evidence in support of his 
claim.  He was afforded an additional comprehensive 
examination.  The Board is unaware of any additional 
evidence, VA or non-VA, which has not already been requested 
and/or obtained in connection with the current appeal.  

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for osteochondroma of the right femur.  
When examined in May 1997, the examiner stated the scar on 
the right femur was well healed.  Additionally, there has 
been no evidence of arthritis in the femur.  In the December 
1999 examination report, the examiner stated there was no 
evidence of residual or recurrent osteochondroma in the 
distal femur.  Such findings establish that a compensable 
evaluation is not warranted.


As to evaluating the veteran's disability under arthritis, as 
stated above, there is no arthritis in the right femur.  
Thus, a compensable evaluation under Diagnostic Codes 5003, 
5015 would not be appropriate, even by analogy.

As to evaluating the veteran's disability under limitation of 
the motion of the leg, under Diagnostic Codes 5260 and 5261, 
a compensable evaluation would not be warranted, as the right 
leg problems are not related to the service-connected 
osteochondroma of the right femur.  In the December 1999 
examination report, the examiner stated specifically that the 
difficulties the veteran was having with his right leg were 
in no way related to the service-connected osteochondroma of 
the right femur.  Thus, a compensable evaluation under either 
Diagnostic Code would not be warranted.

As to evaluating the veteran's disability under the scar from 
the removal of the osteochondroma, no medical professional 
has reported findings of a superficial scar which is poorly 
nourished and has repeated ulcerations, which is tender and 
painful on objective demonstration, or which limits the 
function of the part affected.  Thus, a compensable 
evaluation under Diagnostic Codes 7803, 7804 and 7805 would 
not be warranted.

Finally, the evidence does not warrant a compensable 
evaluation either due to actual limitation of motion or the 
functional equivalent of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although there has been some 
limitation of motion shown in the right knee, the veteran is 
not service connected for the right knee.  In fact, 
entitlement to service connection for residuals of a right 
knee injury was denied by the RO in November 1999.  
Additionally, in the December 1999 examination report, the 
examiner stated the problems the veteran was having with his 
right leg were in no way related to the service-connected 
osteochondroma of the right femur.




Also in the December 1999 examination report, the examiner 
stated that there was no evidence of residual or recurrent 
osteochondroma of the right femur.  Thus, the preponderance 
of the evidence is against a finding that the veteran has any 
actual limitation of motion or the functional equivalent of 
limitation of motion as a result of the service-connected 
osteochondroma of the right femur.  The lack of any clinical 
findings related to the service-connected osteochondroma of 
the right femur are indicative of no more than a 
noncompensable disability evaluation for the osteochondroma 
of the right femur.  See 38 C.F.R. §§ 4.31, 4.40, 4.45.  

Therefore, although the veteran has alleged he has 
significant right leg impairment due to the osteochondroma of 
the right femur, such allegation has not been substantiated 
by the medical evidence.  

The veteran is competent to report his symptoms.  At his June 
2000 hearing, he indicated he was absent from work due to his 
osteochondroma of the right femur.  The Board finds that the 
VA examiner's finding in the December 1999 examination report 
that there were no residuals related to the osteochondroma of 
the right femur to be more probative than the veteran's 
testimony.  

Therefore, to the extent the veteran has asserted that a 
compensable evaluation is warranted because of severe 
problems he has with his right leg, the Board finds the 
medical findings do not support his assertions for the 
reasons stated above.  Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for osteochondroma of the right femur.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a compensable evaluation for osteochondroma of 
the right femur is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

